EXHIBIT A
IN THE COURT OF COMMON PLEAS
OF ALLEGHENY COUNTY, PENNSYLVANIA

PATRICIA CRAWLEY, CIVIL DIVISION
Plaintiff, |
) No GB 18 - O16F57
CACH, LLC, COMPLAINT IN CIVIL ACTION
Defendant.
Filed on behalf of Plaintiff
Counsel of Record for This Party:
PHILIP A. FABIANO, ESQUIRE
PAID No. 44751
310 Grant Street, Suite 2727
Pittsburgh, PA 15219
(412) 246-4771
JURY TRIAL DEMANDED
Yd AINTEG HEAT Ty
AOE eet aes 19
Ol:é Wd 81 330 Bile
oss, 4
18D etember 2018
14:17:31
CQ = 7 | 3 &D-12-016857

EXHIBIT A
IN THE COURT OF COMMON PLEAS
OF ALLEGHENY COUNTY, PENNSYLVANIA

PATRICIA CRAWLEY, CIVIL DIVISION
Plaintiff,
No.
v.
CACH, LLC,
Defendant.
NOTICE TO DEFEND

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the complaint or for any other claim or relief
' requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER [OR CANNOT AFFORD ONE], GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW [TO FIND OUT WHERE YOU CAN GET LEGAL HELP].
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERRAL SERVICE
Allegheny County Bar Association
436 7" Avenue, Suite 1100
Pittsburgh, PA 15219
Telephone: (412) 261-5555

. FABIANO LLC

Date:
JURY TRIAL DEMANDED Philip A. Fabiano

 

 
IN THE COURT OF COMMON PLEAS
OF ALLEGHENY COUNTY, PENNSYLVANIA

PATRICIA CRAWLEY, ARBITRATION DIVISION
Plaintiff,
No.
v.
CACH, LLC,
Defendant.

COMPLAINT IN CIVIL ACTION

AND NOW, comes Plaintiff Patricia Crawley by and through her attorney Philip A.
Fabiano, Esquire and brings this action to recover damages because of Defendant's acts and/or
omissions with respect to the collection of an alleged debt and alleges:

1, Plaintiff, Patricia Crawley (herein "Plaintiff") is an individual, sui juris, who resides
at 734 Millstreet, #1, Bridgeville, Allegheny County, Pennsylvania 15017.

2. Plaintiff is a “consumer” within the meaning of the Fair Debt Collections Practices
Act (FDCPA), as defined by 15 U.S.C. §1692a(3).

3. Defendant CACH, LLC ("Defendant"), is a business entity with a principal place
of business at 4340 South Monaco Street, 2"? Floor, Denver, Colorado 80237.

4, Defendant is a business entity engaged as “debt collectors” as defined and within
the meaning of the FDCPA, 15 U.S.C. §1692a(6), and as a person/entity under Pennsylvania law
engaged in the business of purchasing large portfolios of delinquent consumer debts for pennies
on the dollar and collecting debits in this Commonwealth and where, moreover, Defendant
regularly coliects or attempts to collect debts owed or asserted to be owed or due another and
whose principal purpose is the collection of debts using the mails and telephone and litigation

through civil actions.
5, At all times material hereto, Defendant acted on its own behalf and by and through
its agents, servants and employees who were acting within the scope and course of their authority
with the Defendant.

6. Venue is proper in this jurisdiction since the violation of Plaintiff's rights as alleged
herein occurred in Allegheny County, Pennsylvania, and Defendant does substantial and
continuous business in this jurisdiction.

FACTUAL ALLEGATIONS

 

7. Upon information and belief, Defendant purchases delinquent debt accounts for
nominal sums in comparison to the original debt. Defendant files lawsuits to collect the full,
original amount of the alleged debt with a large percentage of Defendant's filings resulting in
default judgments, See gen, FTC report: The Structure and Practices the Debt Buying Industry,

8. It is the purpose of the FDCPA to eliminate abusive debt collection practices by
debt collectors, fo insure that those debt collectors who refrain from using abusive debt collection
practices are not competitively disadvantaged, and to promote consistent State action to protect
consumers against debt collection abuses. See 15 USC §1692.

9. 15 U.S.C. §1692 is entitled “Congressional findings and declaration of purpose”
and states as follows:

(a) There is abundant evidence of the use of abusive, deceptive
and unfair debt collection practices by many debt collectors.
Abusive debt collection practices contribute to the number
of personal bankruptcies, to marital instability, to the loss of

jobs, and to invasions of individual privacy.

(b) Existing laws and procedures for redressing these injuries
are inadequate to protect consumers.

{c) Means other than misrepresentation or other abusive debt
collection practices are available for the effective collection
of debts.
(d) Abusive debt collection practices are carried on to a
substantial extent in interstate commerce and through means
and instrumentalities of such commerce. Even where
abusive debt collection practices are purely intrastate in
character, they nevertheless directly affect interstate
commerce.

(e) It is the purpose of this title to eliminate abusive debt
collection practices by debt collectors, to insure that those
debt collectors who refrain from using abusive debt
collection practices are not competitively disadvantaged,
and to promote consistent State action to protect consumers
against debt collection abuses.

15 U.S.C. §1692(a)-(e} emphasis added.

10. The FDCPA is to be enforced by private attorney generals. Weiss v. Regal
Collections, 385 F.3d 337,345 (3d Cir. 2004). The FDCPA provides for a fee shifting provision,
i.e. the debt collector shall pay the customer’s attorney fees.

11. The FDCPA is a strict liability statute: proof of one violation is sufficient to support
judgment for the consumer. Cacace v. Lucas, 775 F. Stipp. 502, 505 (D. Conn. 1990).

12. Defendant is subject to the Fair Debt Collection Practices Act, 15 USC § 1692, et
seg., (FDCPA), because, as described herein, Defendant is a "debt collector.”

13. Pursuant to 15 USC 1692a(6): "The term ‘debt collector’ means any person who
uses any instrumentality of interstate commerce or the mails in any business the principal purpose
of which is the collection of any debts, or who regularly collects or attempts to collect, directly or
indirectly, debts owed or due or asserted to be owed or due another."

14. Debt collectors such as Defendant are liable for the acts and/or omissions of their
agents including counsel hired by the debt collector. See: Martinez v Albuquerque Collection

Services, 867 F.Supp. 1495 (D.NM 1994), (Debt collectors employing attorneys or other agents to

carry out debt collection practices that violate the FDCPA are vicariously liable for their agent's
w

attorney's conduct because otherwise collector could evade the FDCPA by hiring attomey to do
what it could not do); Fox v. Citicorp Credit Servs., Inc., 15 F.3d 1507, 1516 (9th Cir.1994) (after
repeal of attorney exemption, debt collector still liable under the FDCPA for its attomey's conduct;
otherwise the venue provision superfluous for the first nine years of its operation; Kimber v, Fed.
Fin. Corp., 668 F.Supp. 1480, 1486 (M.D.Ala.1987) (while attomey exemption intact, debt
collector liable under the FDCPA for its attorney's violations); West v. Costen, 558 F.Supp. 564,
573 (W.D.Vir.1983) (creditor corporation liable under the FDCPA for the acts of its independent
collection agents).

15. The question of whether the consumer actually owes the alleged debt has no bearing
on FDCPA claims. McCartney v, First City Bank, 970 F.2d 45 (Sth Cir, 1992).

16. On or about June 23, 2015, Defendant, by and through the law firm of Ryan Calef,
Esquire, with a listed address of 1276 Veterans Highway, Suite E-1, Bristol Pennsylvania 15146,
filed a complaint in civil action against Plaintiff.

17. The lawsuit was filed in the Court of Common Pleas of Allegheny County at Docket
No. AR 15-003007. (A copy of the docket is attached as Exhibit 1) |

18. The complaint involved a consumer loan with the alleged original creditor HSBC
Consumer Lending USA, Inc. and alleged a breach of the written contract by and between them
[Patricia Crawley and HSBC] and demanded judgment the amount of $3,600.26. (CACH
complaint at 94 emphasis in original) (A copy of the complaint, without exhibits, is attached as

Exhibit 2)
19. The complaint alleged Defendant, CACH purchased the alleged delinquent account
from Springleaf Financial, who had previously acquired the account from HSBC. (Id. complaint
16)

20. Plaintiff, Patricia Crawley retained an attorney to represent her with respect to the
lawsuit filed by the Defendant.

21. Plaintiff Patricia Crawley filed a series of preliminary objections to the Complaint
and, by Order of Court dated January 27, 2016, ihe court dismissed the action filed by Defendant
with prejudice, (A copy of the January 27, 2016 order is attached as Exhibit 3)

22. The significance of a dismissal with prejudice as opposed to without prejudice is
that with a dismissal “with prejudice” a lawsuit for payment on the alleged delinquent account can
never be brought against the alleged debtor unless the debtor reaffirms the obligation.

23. The court docket as well as the preliminary objections lists Philip A. Fabiano,
Esquire, 100 Ross Street, Suite 101, Pittsburgh, Pennsylvania 15219 as counsel for then Defendant,
now Plaintiff, Patricia Crawley. (See copy of the docket is attached as Exhibit 1)

24, Counsel for now Plaintiff, Patricia Crawley, by letter dated October 20, 2015 and
addressed to counsel for CACH informed counsel of the representation and further indicated:

Please note that regardless of the outcome of these pleadings, I

will continue to represent the Defendant [Patricia Crawley] and

any contact regarding these claims should be directed to me.

Kindly inform your client.
{A copy of the letter is attached as Exhibit 4, emphasis in original) (At least three other similar
letters with the same notation regarding representation were sent to defendant’s counsel prior to
the October 20, 2015 letter.)

25. On or about January 8, 2018, Defendant, through its counsel, Patenaude and Felix,

APC, directly wrote Plaintiff Patricia Crawley indicating “the above-referenced debt [the
PWUUU 4 CALL USUL), tad UCN aapigueU IY Lua Kuno LHUE ViaUiLD alu, 1 auUlUL, WaLlLL
Ms. Crawley that to “eliminate further collection action,” she should pay the $3,600.26 obligation
to Defendant, CACH. (A copy of the January 18, 2018 letter is attached as Exhibit 5)

26. The letter was not sent to Plaintiff's attorney of record, Philip A. Fabiano, Esquire,
but was instead mailed directly to Plaintiff Patricia Crawley at her home.

27. Plaintiff Patricia Crawley reasonably understood the January 8, 2018 letter to mean
that if she did not arrange to pay the alleged debt, she would be sued for payment,

28. The Plaintiff's concern that she would be sued on a debt that was the subject of the
2016 collection lawsuit and that had previously been dismissed with prejudice, materialized
approximately one month later.

29. On or about February 22, 2018, Defendant, CACH filed a civil action collection
complaint against Plaintiff Patricia Crawley before Pennsylvania Magisterial District Judge
Maureen McGraw-Desmit at docket no. MJ05221-cv-0000037-2008. (A copy of the docket is
attached as Exhibit 6). |

30. The lawsuit filed by Defendant alleged it was the successor in interest on a
defaulted credit account issued by HSBC Consumer Lending (USA), Inc. and demanded from
Patricia Crawley $3,600.26. (A copy of the complaint is attached as Exhibit 7)

31. The lawsuit filed by Defendant in magisterial court was based on the same alleged
obligation and demanded the same amount in judgment as the action previously by filed by
Defendant in the Court of Common Pleas of Allegheny County at AR 15-003007 that was
dismissed with prejudice.

32. The second/new complaint filed by Defendant, CACH, in magisterial district court,

had no basis in law or fact and was a complaint for which no relief could be granted the Defendant.
33. A hearing on the “new” lawsuit was scheduled tor Apni 3, ZUL8.

34. On or about March 8, 2018, Plaintiff was served with the complaint filed by
Defendant, CACH. (See docket attached as Exhibit 6)

35. OnMarch 5, 2018, counsel for Plaintiff entered an appearance for Plaintiff and gave
notice of Plaintiff's intention to present a defense at the hearing. A copy of the entry of appearance
letter was mailed to counsel for Defendant. (A copy of the entry for appearance letter is attached
as Exhibit 8)

36. On or about March 6, 2018, Defendant sent another letter directly to Plaintiff,
Patricia Crawley, urging payment and settlement of the claim, and, if accepted, Defendant would
take all steps necessary to discontinue the magisterial court lawsuit filed against Plaintiff, Ms.
Crawley. (A copy of the March 6, 2018 letter is attached as Exhibit 9)

37. On or about March 7, 2018, the court notified CACH/Defendant’s counsel of
Plaintiff's intention to defend the claim. (A copy of the court notice is attached as Exhibit 10)

38. Defendant, CACH thereafter withdrew the lawsuit.

39. On or about March 9, 2018, the magisterial court issued a disposition showing the
complaint was “Dismissed Without Prejudice.” (A copy of the disposition is attached as Exhibit
11)

40. The significance of a dismissal “without prejudice” as opposed to “with prejudice”
is that the Defendant retains a right to refile the action at a later date.

41. At the time of the Defendant’s letter to Plaintiff Ms. Crawley on January 8, 2018
and prior to the second lawsuit filed by Defendant, counsel for the Plaintiff had not terminated his

representation of the Plaintiff that was known or should have been known to the Defendant.
“4, Pita wi SELATIE IGLLCLS UliteLy WF RMANS 2 ACARELEL COL PL ws WLU La GULL LEV OE

against the Plaintiff, Defendant did not contact counsel for the Plaintiff to determine if
representation of the Plaintiff had ended.

43. The Defendant had actual knowledge and knew or should have known that Plaintift
was represented by counsel and the name and address of counsel and, yet, chose to communicate
directly with the Plaintiff in contravention of the express provision of the FDCPA; which reads in
pertinent party:

Any debt collector communicating with any person other than the

consumer for the purpose of acquiring location information about
the consumer shall -

soko

(6) after the debt collector knows the consumer is represented by an
attorney with regard to the subject debt and has knowledge of or can
readily ascertain, such attorney’s name and address, not
communicate with any person other than that attorney, unless the
attormey fails to respond within a reasonable period of time to
communication from the debt collector.

44. The Defendant had actual knowledge and knew or should have known that Plaintiff
was represented by counsel and the name and address of counsel and, yet, chose to communicate
directly with the Plaintiff in contravention of the express provision of the Pennsylvania Rules of
Professional Responsibility Rule 4.2 Communication With Person Represented By Counsel, which
reads:

In representing a client, a lawyer shall not communicate about the
subject of the representation with a person the lawyer knows to be
represented by another lawyer in the matter, unless the lawyer has

the consent of the other lawyer or is authorized to do so by law or a
court order.
45. The filing of a second lawsuit in an effort to collect on a claim that had already been
dismissed with prejudice is deceptive and fraudulent.

46. The conduct of Defendant(s), their agents, servants, and/or employees, as described
above, violates the FDCPA, 15 U.S.C. § 1692e (2), (5), (8) and (10) entitled "False or misleading
representations." Section 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
The Act further delineates, without limiting the generality of the foregoing provisions, sixteen
specific types of conduct that violate §1692. Plaintiff alleges defendant(s), their agents, servants,
and/or employees, conduct described above violated the general prohibition against false or
misleading representations set forth in the opening paragraphs of the Act.

47. Additionally, Plaintiff alleges the conduct at issue violated three specific provisions

of §1692 as follows:

soe

(2) The false representation of -
(A) the character, amount, or legal status of any debt;

ae IO

(5) The threat to take any action that cannot legally be taken or that
is not intended to be taken.

ak

(8) Communicating or threatening to communicate to any person
credit information which is known or which should be known to be
false, including the failure to communicate that a disputed debt

is disputed.

eK a ok
(10) The use of any false representation or deceptive means to
collect or attempt to collect any debt or to obtain information
concerning a consumer.
TO. 2 WURIUILUNNS Une auiD alu YudSIUUD a> GL LoatU, UNG avwu Wuiuuuuay
oppressively, maliciously and fraudulently, with a conscious disregard of plaintiff's rights, wit
the sole intention of benefiting itself financially and with the intention of causing or recklessly
disregarding the probability of causing injury to plaintiff, In so acting, defendant intended to anc
did vex, annoy, injure and harass plaintiff. Because of such conduct, plaintiff is entitled tc
exemplary and punitive damages.

49. As a direct and proximate result of the aforementioned acts and/or omissions 0%
defendant, plaintiff suffered actual and consequential damages, including (1) potential negative
references on her credit report; (2) mental anguish, anxiety, fear and embarrassment, and (33
attorney's fees, costs, and other foreseeable economic losses all to plaintiff's damage in a total
amount to be shown by proof at the time of trial.

50. As an actual and proximate result of the acts and omissions of defendant, plaintifi
has suffered including but not limited to, fear, stress, mental anguish, emotion stress and acute
embarrassment for which she should be compensated in an amount to be established by a jury at
trial.

51. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices
of the defendant.

52, Plaintiff suffered actual harm by being the target of the defendant’s misleading debt
collection communications.

53. Defendant violated the plaintiff's right not to be the target of misleading debt
collection communications.

54, Defendant violated the plaintiff's right to a truthful and fair debt collection process.
Vv) UNAM HOW Ieee Adiou, UeeEpUT ye, HutoILaug LOps VevuMaLViis Gude Luavetis
in its attempted collection of an alleged debt plaintiff Patricia Crawley did not owe,

56.  Defendant’s communications were designed to cause the plaintiff to suffer a
harmful disadvantage in charting a course of action in response to defendant’s collection efforts.

COUNT 1- VIOLATION FDCPA

57. Plaintiff restates each statement, allegation, and averment set forth in paragraph |
through 56 above, as if such statements, allegations, and averments were set forth fully herein.

58. Plaintiffis a consumer within the meaning of the FDCPA, 15 U.S.C. §1692a(3) and
for purposes of the Act, Plaintiff must be presumed to be “least sophisticated consumer.”

59. Defendant, its agents, servants, and/or employees, are "debt collectors" within the
meaning of the FDCPA, 15 U.S.C. § 1692a(6).

60. The conduct of Defendant, its agents, servants, and/or employees, as described
above, violates the FDCPA, 15 U.S.C. § 1692c (2), (5), (8) and (10) entitled "False or misleading
representations." Section 1692 provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the-collection of any debt. It
delineates, without limiting the generality of the foregoing provision, sixteen specific types of
conduct that violate §1692(e). Plaintiff alleges Defendant, its agents, servants, and/or employees,
conduct described above violated the general prohibition against false or misleading
representations set forth in the opening paragraphs. Plaintiff alleges the conduct at issue violated

three specific provisions of §1692 as follows:

eo sk ae

(2) The false representation of -
(A) the character, amount, or legal status of any debt;

aK ak keke
{o) Lo Lured tu wake aly A@CLION Lat CMLL iteaLy US LAKH OF tide
is not intended to be taken.

eke

(8) Communicating or threatening to communicate to any person
credit information which is known or which should be known to be
false, including the failure to communicate that a disputed debt

is disputed,

oak OK

(10) The use of any false representation or deceptive means to
collect or attempt to collect any debt or to obtain information
concerming a consumer.

61. Additionally, Plaintiff alleges that the conduct at issue violated the specific
provisions of §1692(b)(6) as follows:
Any debt collector communicating with any person other than the

consumer for the purpose of acquiring location information about
the consumer shall -

sok

(6) after the debt collector knows the consumer is represented by an
attorney with regard to the subject debt and has knowledge of or can
readily ascertain, such attorney’s mame and address, not
communicate with any person other than that attorney, unless the .
attorney fails to respond within a reasonable period of time to
communication from the debt collector.

15 U.S. Code §1692(b)(6)}

62. The filing of a lawsuit is a powerful too! designed, in part, to wrench compliance
with payment terms, which in this case were not owed.

63. Defendant, in addition, knowingly, or in the exercise of reasonable diligence should
have known and in reckless disregard of the facts, communicated directly with Plaintiff and not

Plaintiff’s counsel when Defendant knew Plaintiff was represented by counsel.
oF, VCACHUGIIL KU WILEY, UL U2 WIC CACIVISG UL 1CaSULAUIC UMIBCLICT SHUULU LAV KIUWL
and in reckless disregard of the facts, threatened a lawsuit and thereafter caused a lawsuit to be
filed against Plaintiff when Defendant knew the lawsuit previously filed on the same clairr
demanding the same judgment was dismissed with prejudice.

65. | Defendant, its agents, servants, and/or employees, actions described above alsc
constitute a violation of 15 U.S.C. § 1692f entitled “Unfair practices", which provides that "[a’
debt collector may not use unfair or unconscionable means to collect or attempt to collect any
debt."

66. Defendant, its agents, servants, and/or employees, actions in filing the seconc
lawsuit after the first was dismissed with prejudice and directly communicating with the Plaintif
was done knowingly, maliciously, recklessly and with the intent thereby of improving the chances
of obtaining a monetary payment from Plaintiff.

67. Plaintiff has been damaged as a result of the actions of Defendant, its agents,
servants, and/or employees, because of the false, deceptive and misleading representations,
practices and violations outlined herein,

68. As a result of Defendant, its agents, servants, and/or employees, violations
of the FDCPA as set forth herein, Defendant, its agents, servants, and/or employees, are liable to
Plaintiff pursuant to 15 U.S.C. § 1692k (a)(2)(B) as follows: (i) for each Plaintiff, the amount of
actual damages sustained, plus $1,000 per violation; (ii) punitive damages; (iii) costs of bringing
this action, plus reasonable attorneys’ fees as determined by the court; (iv) such other and further
relief as the Court deems appropriate.

COUNT I - VIOLATION PENNSYLVANIA UNFAIR TRADE PRACTICES AND

CONSUMER PROTECTION LAW 73 C:S.A. §201-1 e7, seq.
69. Plaintiff restates each statement, allegation, and averment set forth in paragraph |
through 68 above, as if such statements, allegations, and averments were set forth fully herein.

70. For the reasons set forth above, including, but not limited to, communicating
directly with the Plaintiff when Defendant knew Plaintiff was represented by counsel making
representations that Plaintiff understood were threatening a lawsuit and filing a second lawsuit
against the Plaintiff when the first lawsuit was dismissed with prejudice and which was
subsequently withdrawn but nonetheless carried the disposition notice from the court that the
second lawsuit was without prejudice confusing the Plaintiff that there is the possiblity for the
Defendant to refile a lawsuit for a third time; unnecessarily and unreasonably compelling litigation;
Defendant has engaged in fraudulent or deceptive conduct which would create the likelihood of
confusion or misunderstanding and committed unfair and deceptive business practices prohibited
by and specified in Sections 201-2(4) (v), (vii), (xi) and (xxi) the Pennsylvania Unfair Trade
Practices and Consumer Protection Law, 72 P.S. §201-1, et. seq., for which defendant is liable for
treble damages, plus attorneys’ fees.

71. The Plaintiff believes and therefore avers, the foregoing acts and omissions of the
defendant were undertaken by it willfully, intentionally and knowingly as part of its routine debt
collecting business, and plaintiff relied upon such actions and representations as being lawful, yet
such conduct is prohibited.

72. The conduct described herein has tremendous potential to be repeated where other
consumers similarly situated will be treated with the same deceptive acts and practices.

73. Defendant’s unfair and deceptive acts have proximately caused emotional and
actual damage, and defendant is liable to plaintiff for such injury in a total amount to be shown by

proof at the time of trial.
COUNT IV ~ VIOLATIONS OF THE PENNSYLVANIA FAIR CREDIT EX TENSION
UNIFORMITY ACT AND UNFAIR TRADE PRACTICES AND CONSUMER
PROTECTION LAW 73 Pa. C.S.A. §2270.1 et. seg. AND 73 Pa. C.S.A. §201-1 ef. seq.

74, Plaintiff restates each statement, allegation, and averment set forth in paragraph |
through 73 above, as if such statements, allegations, and averments were set forth fully herein.

75. Defendant is within the class of “debt collectors” as defined by 73 P.S. §2270.3.

76. Plaintiff is within the class of “consumers” as defined by 73 P.S. §2270.3.

77, The conduct of defendant as set forth constitutes a violation of the PFCUA
§§2270.4(a),4(b)(2)(i(b)(4).

78. Defendant continued to contact and pursue Plaintiff directly after Defendant was
aware Plaintiff had counsel and, thereafter, sued Plaintiff on a claim that had been previously
dismissed with prejudice.

79. The foregoing acts and omissions of defendant constitute multiple violations of the
FCEUA and UTPCPL, including but not limited to 73 P.S. §2270.4(a), as evidence by the

following conduct:

(a) The use of false, deceptive or misleading representations or
means in connection with the collection of debt;

(b) Making false, deceptive or misleading representations with
regard to the character, amount or iegal status of the alleged
debt;

(c) The use of false representation or deceptive means to
collect a debt or obtain information about a consumer;

(dq) The use of unfair or unconscionable means to collect or
attempt to collect an alleged debt; and

(e) Attempting to collect any amount not authorized by
agreement or permitted by law.
S FN FN 4 8 ot a

given directly to the creditor or the express permission of a court of competent jurisdiction, :
creditor may not communicate with a consumer in connection with the collection of any debt...
the creditor knows the consumer is represented by an attomey with respect to such debt and ha:
knowledge of or can readily ascertain such attorney’s name and address unless the attorney fail:
to respond within a reasonable period of time to communication from the creditor or unless the
attorney consents to direct communication with the consumer.” 73 Pa. Stat. Ann. §2270.4(b)(2)(ii)

81. Here, defendant’s conduct in directly communicating with plaintiff constituted <
violation of 2270.4(b)(2)(ii) because defendant knew both (i) that plaintiff was being representec
by counsel with respect to the alleged debt, and (ii) the name and address of the attorney for the
plaintiff who was acting as plaintiffs legal representative,

82. Section 2270.4(b)4 provides that “[a] creditor may not engage in any conduct the
natural consequence of which is to harass, oppress or abuse any person in connection with the
collection of a debt.” 73 Pa. Stat. Ann. §2270.4(b)(4).

83. Section 2270.4(b)(5) provides, in relevant part: “A creditor may not use any false,
deceptive or misleading representation or means in connection with the collection of any debt.
Without limiting the general application of the foregoing, the following conduct is a violation of
this paragraph: (ii) the false representation of the character, amount or legal status of any debts. 73
Pa. Stat. Ann. §2270.4(b)(5).

84.  Defendant’s actions in this matter were designed to harass, oppress or abuse the
plaintiff in connection with the collection of this debt.

85. Plaintiff has been damaged as heretofore set forth.
86. PFCEUA §2270.5(a) states “[i]f.a debt collector or creditor engages in an unfair or
deceptive debt collection act or practice under this act, it shall constitute a violation of ...the Unfair
Trade Practices and Consumer Protection Law.”

87.  Defendant’s actions in this matter were unfair and deceptive under the debt
collection act and constitute a violation of UTPCPL.

88. The UTPCPL §201-9.2 states that a plaintiff “may bring a private action to recover
actual damages or one hundred dollars ($100), whichever is greater. The court may, in its
discretion, award up to three times the actual damages sustained, but not less than one hundred
dollars ($100) and may provide such additional relief as it deems necessary or proper. The court,
in addition, may award to the plaintiff, in addition to other relief provided in this section, costs and
reasonable attorney fees.

89. Asa direct and proximate result of defendant’s aforesaid conduct, plaintiff suffered
emotional distress, annoyance and severe inconvenience.

90. Furthermore, defendant’s actions were intentional, wanton and reckless. Defendant
intentionally violated the prohibition against direct client communication in an attempt to defraud
and deceive plaintiff.

COUNT V — INVASION OF PRIVACY

91. Plaintiff restates each statement, allegation, and averment set forth in paragraph 1
through 84 above, as if such statements, allegations, and averments were set forth fully herein.

92. Pennsylvania law recognizes plaintiff's right to be free from invasion of privacy
including intrusion upon seclusion and Pennsylvania has adopted Restatement 2d Torts, §652b-e;

Santillo v. Reedel, 634 A.2d, 264 (PaSuper. 1993).
93. Congress further explicitly recognized a consumer’s inherent right to privacy in
collection matters in passing the Fair Debt Collection Practices Act, when it stated as part of its
findings:
Abusive debt collection practices contribute to the number of
personal bankruptcies, to marital instability, to the loss of jobs and
to invasions of individual privacy.

15 U.S.C. §1692(a) [emphasis added]
94, Congress further recognized, as an example, a consumer’s right to privacy in
financial data in passing the Gramm Leech Bliley Act, which regulates the privacy of consumer
financial data for a broad range of “financial institutions” including debt collectors (albeit without
a private right of action), when it stated as part of its purposes:
It is the policy of the Congress that each financial institution has an
affirmative and continuing obligation to respect the privacy of its
customers and to protect the security and confidentiality of those
customers’ nonpublic personal information.

15 U.S.C. §6801(a) [emphasis added]

95. Defendant intentionally, recklessly and/or negligently interfered, physically or
otherwise, with the solitude, seclusion and/or private concerns or affairs of plaintiff, namely by
repeatedly and improperly attempting to collect a debt and thereby invaded plaintiff's privacy and
filing and maintaining suit against plaintiff on a claim that had been previously dismissed with
prejudice.

96. Defendant intentionally, recklessly and/or negligently caused emotional harm to
plaintiff by engaging in highly offensive conduct in the course of collecting this debt, thereby
invading and intruding upon plaintiff’s right to privacy as aforesaid.

97. Plaintiff had a reasonable expectation of privacy in plaintiff’s solitude, seclusion,

private concerns or affairs and private financial information.
98. The conduct of Defendant in engaging in the above-described collection conduct
against plaintiff, resulted in multiple intrusions and invasions of privacy by Defendant which
occurred in a way that would be highly offensive to a reasonable person in that position.

99. As aresult of such intrusions and invasions of privacy, plaintiff is entitled to actual
damages in an amount to be determined at trial.

100. All acts of Defendant were committed with malice, intent, wantonness and/or
recklessness and as such Defendant is subject to punitive damage.

PRAYER FOR RELIEF

Plaintiff prays this Court:

1. Declare that Defendant's debt collection practices with respect to the Plaintiff
violated the FDCPA, PUTPCPL and PFCRUA.

2. Enter judgment in favor of Piaintiff, and against Defendant, for actual and statutory
damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the FDCPA in an
amount in excess of the arbitration limits of the court.

3. Award treble damages and counsel fees under PUTPCPL in an amount in excess of
the arbitration limits of the court.

4. Award damages for the fear, stress, mental anguish, emotion stress and acute
embarrassment caused by the acts/omissions of the Defendant in excess of the arbitration limits
of the court.

5. Award actual and statutory damages under the Pennsylvania Fair Credit Extension
Uniformity Act in excess of the arbitration limits of the court.

6. Award Punitive damages in an amount in excess of the arbitration limits of the

court.
7, Grant such further relief as deemed just.

Respe ft submitted,

 

Philip A. Fabiano

Counsel for Plaintiff

310 Grant Street, Suite 2727
Pittsburgh, PA 15219

(412) 246-4771
VERIFICATION
The undersigned, having tread the attached pleading, verifies that the within pleading is
based on information furnished to counsel, as well as information gathered by counsel in the course
of this lawsuit. The language of the pleading is that of counsel and not of the signer. Signe:
verifies that he/she has read the within pleading and that is true and correct to the best of the
signer's knowledge, information and belief. To the extent that the content of the pleading is tha
of counsel, I have relied upon counsel in making this Verification. This Verification is made

subject to the penalties of 18 Pa. C.S. 4904 relating to unsworn falsifications to ities.

  
   

DATED: QO
Patricia Crawley
CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

iii A. Fabiano
Signature: |

NL ray

Name: Philip A. Fabiano

Attorney No.: 44751
Filag Gate

Fling Time: atki12

Reloted Cazes:

Consotiduted Caren

dndge: ; Wattick Jr, tt. Stanton
Amountin Dispute: $3842.28

[~~ ARAES-QO0S007 oo ae ec ie Sete a eee eee ne me et ed enmeeee bpepnnene a este ' Gach LLGvs Grawley——-!
verzay20as

Pe at

 

r
i

Cachlic . ;Piaintif = 4340.5 MonaseStreet Ind Floor Denver | —
' : : (8 3 :
_ omes

 

 

____ dary Requestet Ne
™ Partios Count : 7 |
-Litigants~ :
gence et a nen 7
} | Search
ete cee eee etna |
Lame i Plame : Ml : Type : Address - Inltia! Service Completion

 

 

 

   

frowns eel ows

| Crawley | Patrida : : Defendant {724 Ma Street Ape BridyetlePA1S017 | | 06/26re01S 16:15
iShewing i to 2of2 rows .

[RST IAS TED en tt DITA ois to DRINIIY oct:
~Attorney~
ape oi ens ene ee ee oad
! feig! :
j Search . n Oi ; He i
So cancecmnene eae noe eee cece cee sees mee - teh ne eaten at aman nee,
yous - pee eet it
oe -- Hats eens eed
i we tee inte oe lnk cunyee ee gee miraeeeeneel
tn , 4422817200
ml mel no WLI TN ' TL
| —NorLitigents— ‘
i pe ener ——-- i
i : : Search ies 8 : ®lm |
: a sit eta eee tet eet, el
! LName : FName Mi Tre * Address * Phone
| Wetter Re "Stanton oadge “ata City-County Hung PitsburghPA 25239 _ i
| Arbitration Center : “F | Aftitration Commer a Grant Street Courrcom2. 7th Flor Pittsburgh PA 35219 : i

 

 

Docket Entries Count: 20

 FllngDate | Docket Typo =: ‘Docket Text ; lle Party : Redacted Document

 

    

 

|

i ' Objections " praposedarter of courtFor rpurent on 3/06/2915 Welle :
i

|

ise ite fa a |

pee ee ee ee eee ee eee ee ca ne . el ee - ce ae tte ee

 

 

Jone ites ee ne te Teen cee ween vee ee eee - van ees meen ented
T27/2046 POrderefCourt = = (Dated 01/27/16 crder that pltf. second amended cosmpalne fe stricken and this casas | Wetticlesr. | Gomer :
! | dismissed! with prejudice. Wetticl. copies sent Santon i

https://der.alleghenycounty.us/Civil/CaseSearchBvCaseNumber acny?MacIN=AD 1£ AMAA A INAHAs,

 
IN THE COURT OF COMMON PLE
i (

AS OF ALLEGHENY COUNTY, PENNSYLVANIA
IVIL DIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

COVER SHEET
Plaintiff{s)
4340 S MONACO STREET FR ~(5- 2007
DENVER, CO 80237 __ Type of Pleading:
CIVIL COMPLAINT
i Code and Classification:
t .
: Filed on behalf of
CACH, LLC- PLAINTIFF
lame of the filing party)
: [1] Counsel of Record
Vs. (_] individual, IF Pro Se
Defendant(s} Name, Address and Telephone Number:
PATRICIA CRAWLEY’ RYAN £. CALEF, ESQ,
734 MILL ST #1 ‘ 1276 VETERANS HWY-SUITE E-}
BRIDGEVILLE, PA 15037 BRISTOL; PA 19007
215-428-0666
| OCT - 7 215
| HEARING DATE ee
COURT ROOM 2,7™. FLOOR —~
CITY-COUNTY BUILDING
S:00 A.M. Lo
Attomey’s State 11D: 208656
Ye MHAGT shel dTW

HOISTALG ATS. bs ‘Ss
§Gu033H LEAD 4) 4236

 

Attorney’s Firm ID:

 

 

 

 

 

Ae He © RNatee

-

a ~_

OPS$C AROLL
06-23-2015 03:46:02 -
AR-15.003007

 

 

 
The Law Firm of Ryan E. Calef & Associates, LLC.
Attomey ID: 208656
1276 Veterans Highway
Suite E-!
Bristol, PA 19007
(888)275-6399/(215) 428-0666
Attomey for Plaintiff
_ LACH, LLC
4340 SOUTH MONACO STREET 2ND
FLOOR
DENVER, CO 80237

COURT OF COMMON PLEAS
ALLEGHENY COUNTY

Plaintiff,

vs No.:
PATRICIA CRAWLEY
734 MILL ST #1

)
)
)
)
)
)
)
)
BRIDGEVILLE, PA 15017 )
)
)
)
)
)

 

COMPLAINT

To: PATRICIA CRAWLEY
734 MILL ST #1
BRIDGEVILLE, PA 15017

NOTICE

. You have been sued in court. Hf you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice
are served, By entering a written appearance personally or by attomey and filing in writing with
the court your defenses or objections to the claims set forth against you. You are warned that if
you fail to do so the case-may proceed without you and the court without further notice may enter
@ judgment against you for any money claimed in the complaint or for any other claim or relief
requested by the plaintiff. You may lose property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

ALLEGHENY COUNTY BAR ASSOCIATION
11TH FLOOR KOOPERS BUILDING- 436 SEVENTH AVENUE
PITTSBURGH, PENNSYLVANIA, 15219
412-261-5555
AVISO

Le han dernandado a usted en ia corte, Si usted quiere defenderse de estas demandas
expuestas en las paginis siguientes. Usted tiene veinte (20) dias de plaza al partir de la fecha de la
demanda y Ja notificacion. Hace falta asentar una comparencia excrita 0 en persons 0 con
abogado y entregar o sus objecciories a !as demandas en contra de su persona, Se avisado que si
usted no se defiende. La corta tomara medidas y puede continuar la demada en contra suya sin
previo Avisa 0 notificion. Ademas la corte puede decidie a favor del demandante y requiere que
usted compla con todas las provisiones de esta demanda. Usted puede perder dinero o sus
propiedas o otres derechos imporrantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO 0 SI NO TIENE EL DINERO
SUFICIENTE DE PAGAR TAL SERVICIO, VAYA EN PERSOAN O LLAME POR
TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA ESCRITA ABAJO
PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL. °

ALLEGHENY COUNTY BAR ASSOCIATION
11TH FLOOR KOOPERS BUILDING- 436 SEVENTH AVENUE
PETTSBURGH, PENNSYLVANIA, 15219
412-261-5555
Plaintiff, CACH, LLC, by its attomeys, The Law Firm of Ryan B. Calef & Associ
by way af complaint against Defendant PATRICIA CRAWLEW, avers the folle sine, LLC,,

1. Plaintiff, CACH, LLC, is a Colorado limited liability company doing business at 4340
South Monaco Street 2nd Floor, Denver, CO 80237. #y company e °

2, Defendant, PATRICIA CRAWLEY, is an individual residing at 734 MILL ST # 1,
BRIDGEVILLE, PA 15017.

3. Plaintiff's cause of action is based upon a writing.

4. Defendant, PATRICIA CRAWLEY, was indebted to HSBC CONSUMER LENDING
USA, INC. for a breach of the written contract by and between them in the amount of
$3,600.26 which balance was due and unpaid as of August 30, 2014, for loan account
number GRY <Exhibit A>

 
 

 

  

iE ae

5. Upon charge-off, the above account number was changed to A

6. On or about September 15, 2014, SPRINGLEAF FINANCIAL sold the debt for good
and valuable consideration to plaintiff, CACH, LLC<Exhibit B>

7, The Defendant, Patricia Crawley, last tendered a payment on 03/17/2014,

8. Plaintiff is not currently in possession of the original writing as same has not yet
been provided. However, Defendant was provided with monthly statements
setting forth the substance of the terms and conditions of the original writing. As
such, Defendant’s own receipt of the loan indicates acceptance of those terms and
conditions of the Loan Agreement and that the account charges were fair and
reasonable. Plaintiff has attached hereto as Exhibit A relevant account
statements. Further, it is believed and therefore averred Defendant may or should
reasonably be in possession of the applicable terms. and conditions applicable to
Defendant's account.

9. Plaintiff is entitled to court costs $242.00.
10. The defendant, being indebted to the plaintiff upon the account by and between them did

promise to pay said sums upon demand. Demand has been made for payment and the
defendant has failed to remit payment.

. WHEREFORE, plaintiff demands judgment against the defendants for $3,842.26
which includes interest and court costs. In addition to these damages and costs, Plaintiff
includes a request for any other relief that the court finds reasonable and equitable.

Date: June 05, 2015

 
| ‘ Voge
! | !
. ;
; i i
,
po a
__, INTHE COURT OFCOMMON PLEAS
OF ALLEGHENY COUNTY, PENNSYLVANIA ; :
dt , ‘
CACH, LLC, | . CIVILDIVISION ‘ 3
Plaintiff, No. AR:15-003007 ee 3.
poo : SoS x
¥. ft i 1 aed Sot
5 ' : See =
PATRICIA CRAWLEY, es. 9
' 1 . . = uw
Defendant, ; oo
i ' : ' , '
os |
. 7
Pe |
I. 1 0 OF co
| ot. 7 ;
(| C,, |
AND NOW, to wit, this 7" day of Ad , 201 upon presentation of

 

the attacled Preliminary Objections and Brief filed on behalf of Defendant and after chie and

setter consideration’ of the facts contained therein, it is hereby ‘ORDERED, ADIUDGED and

DECREED that Plaintiff's Second Amended Complaint is stricken and this case is dismissed

 

 

with prejpice.” ! ! f
l
4 : ; I
od,
pS
j :
,
| I
i i
1
ios |
| I
t i :
} i. I
' '
! :

=e i
PHILIP A. FABIANO, LLC
ATTORNEY AT LAW
100 Ross Street - Suite 101, Pittsburgh, PA 15219-2301

October 20, 2015
Lynn Taber, Esquire
Ryan Edward Calef, Esquire
1276 Veterans Highway, Suite E-1
Bristol Pennsylvania 19007

Re: CACH, LLC v. Patricia Crawley
Allegheny County AR 15-003007

Dear Ms, Taber:

Enclosed please find a copy of the Defendant’s Preliminary Objections to Second
Amended Complaint and supporting Brief in the above caption cases. The originals are filed with
the Department of Court Records.

Argument on the Preliminary Objections will be before the Honorable R. Stanton Wettick,
Courtroom 815, City County Building, 414 Grant Street, Pittsburgh, Pennsylvania 15219 on
November 6, 2015 at 10:00 a.m. or as soon thereafter as suits the convenience of the court.

Please note that regardless of the outcome of these pleadings I will continue to
represent the Defendants and any contact regarding these claims should be directed only ta
me. Kindly inform your client.

If you have any questions, please feel free to contact me.
Very truly yours,
Philip A. Fabiano-
PAF/

Enclosure
Ce: Patricia Crawley

Telephone 412/246-4771 Fax 412/246-4776
LAW OFFICES OF a _ “

- Pama &. FELIX A. AP. C..

PROFESSIONAL LAW
ats MURPHY CANYON ROAD, 3RD FLOOR, SAN DIEGO, CALIFORNIA 92123 °
oi TEL{858)24 244-7600 OR % (800) 832-767 $8) 236-0318 a

       
  

 

CACH;LLC (9250-21)... a Lo “ee
HSBC Consumer ‘Lendtig (UsAj, ine.”
JOGOS 148

, Thi is aoe clea a abt ‘id any information obtained will be ised for tht ppose oe ”

Mery ily your *
Law Office of Patcnaude & Felix

LORI

 

THIS COMMUNICATION IS FROM A DEBT COLLECTOR
This is an attempt to collect a debt, and any information obtained will be used for that purpose.
. Civil Action Hearing 04/03/2018

Plaintiff CACH, LLC

MJ-05221-CV-0000037-2018 CACH, LLC

Gompiainant's Attomay

Name: Gregg Lawrence Moris, Esq.
Representing: CACHK, LLC

Counsel Status: Active - Entry of Appearance

Supreme Court No. 068006

Phone No, 442-429-7875

Address: Patenaude & Felix APC
Southpolnts Center
50 Corporate Dr Ste 205
Canonsburg, PA 15317

Eniny<f Appewtane Fed Dt 02/22/2038

 

 
 

Magistertal District Judge Maureen | File Date:  aprea018

 

  

Participant Tyne Pattcinant Name -
Defendant . Crawiey, Patricia

 

 

 

Docket Number: MJ-05224-CV-0000037-2018
Civil Docket

 
 
  

CACH, LLC

Patricla Crawley

 
 

Page 1 of 2

10:00 am Magisterial District Judge Scheduted
Maurean McGraw-Desmat

 

Address
Bridgeville, PA 15017

Las Vegas, NV 89713

Private

Name: Philip Anthony Fabiano, Esq.
Representing: Crawley, Patricia
Counsel Status: Active - Entry of Appearance
Supreme Court No.: 044754

Address: 810 Grant Street - Sufte 2727
Psturgh, PA 15219

 

 

 

 

MDJS 1200

Printed: 03/16/2018 4:44 pm

frecent entries made i fhe count fing offen mey not be immediately raflected on these dockat sheets: Nelthar the courts of the Unified Judicial System of
the Cammonweaith of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any lability for Inaccurate or delayed data, errors oF
omissions on these docket sheets. You should verity that the information is accurete and current by personally consulting the official record repoalng in

the court wherain the record is maintained.
Docket Number: MJ-05221-CV-0000037::
Civil Doc

 

 

 

MOSS 1200 Page 2 of 2 Printed: 03/18/2018 4:

Recent entries mace in the court fling offices may not be immediately reflected on theaa docket sheets. Neither the courts of the Unified Judicial System of
fha Commonweaih of Pennsylvania nor the Administrative Office of Pennsylvania Cowts assumes any lability for inaccurate or delayed data, errors or
omissions on these dockel shseis, You should verily that the information is accurate and current fy personally consutting the official record raposing In

the court wherein the record Is maintained.
COUNTY OF: ALLEGHENY CIVIL COMPLAINT

 

 

 

 

Mogisterta! Gistrict Mumber: (5-2-2 1 PLAINTIFF: silt sou ADORE
{MDL blame: ton. MAUREEN MCGRAW-DESMET CACH, ue ‘
Adéreaas 285 MILLERS RUN RD. : 6801 S. CIMARRON ROAD, SUITE 424-4
BRIDGEVILLE, PA 15017 LAS VEGAS, NV 89113
Tetphens 412-224-3353 L vs
DEFENDANT: MAME and ADORESG

r

PATRICIA CRAWLEY
#1734 MAL ST

BRIDGEVILLE PA 18017-2541
L .
DecketNo: CV—37418

Date Filed: FEBRUARY 22, 2018

 

 

 

 

 

FILING COST $
POSTAGE $

Social security numbers and financial information
SERVICE COSTS $ (e.g. PINS) should not be listed. H tha identity ofen
CONSTABLE ED. $ account number must be established, list ontythe
TOTAL 5 last four digits. 204 Pa.Cotle §§ 273.1 -213.7.

Pa.R.C.P.D.J. No. 206 sets forth those costs recoverable by the prevalling party.

TO THE DEFENDANT: The above named plaintiff{s) asks Judgmant against you for $3,600.28 together with costs upon the following
. (Civil fines must Include citation of the statute or ordinance violated):

Plaintiff, CACH, LLC Is the Assignee and Successor in Interest of account number XXXXXXXXXXS1 48: and, |
credit account wes issued to Defendant(s) by HSBC Consumer Lending (USA), inc., the Original Creditor. Defendant
received, accepted and used the account to its benefit. This account Is in default due to defendant's fallure to make tir
payments. Although demand has been made, Defendant has failed to meke payment of the amaunt due and owing. T
amount due and owing as of this date Is $3,600.26,

Our File No.: 654008540

   

| GREGG L. MORRIS or BRYAN J, POLAS verily that the facts sot forth In this comptaint are true and correct to the beat of my know!
information, and ballal. This statement is made subject to tha penaltiss of Section 4904 Crimes Code (18 Pa, C3. § 4904) rolx
unsworn falsification to authoras,

        
 

The plaintiff's altomey shall file an entry of appearance with the megistertal district court pursuant to Pa.R.C.P.M,D.J. 207.1

IF YOU INTEND TO ENTER A DEFENSE TO THIS COMPLAINT, YOU SHOULD SO NOTIFY THIS OFFICE IMMEDIATELY Al
ABOVE TELEPHONE NUMBER. YOU MUST APPEAR AT THE HEARING AND PRESENT YOUR DEFENSE, UNLESS YOl
JUDGMENT MAY BE ENTERED AGAINST YOU BY DEFAULT,

If you have a claim against the plaintiff which is within magisterial district fudge jurisdiction and which you intend to
assert at the hearing, you must file il on 2 complaint form st this office at least five (5} days before the date sel for the
hearing. ws

if you are disabled and require a reasonable accommodation to gain access to the Magisterial District Court

and Its services, please contact the Magisterial District Court at the above address or telephone number. We
are unable to provide transportation

AOPC 3084-11 .
PA_16R DJ Resurgent Comptaini P&P File No. 17-114428
 

ATTORNEY AT LAW

810 Grant Street
Suite 2727, Grant Building
Pittsburgh, PA 15249

Telephone: 412-246-4771
Facsimile: 412-246-4776 Email: pfabiano@fabianalawoffice.com

March 5, 2018

Judge Maureen McGraw-Desmet
295 Millers Run Road
Bridgeville, PA 15017

Re: CACHLLC v. Patricia Crawley
MJ-05221-CV-0000037-2018

Dear Judge McGraw-Desmet:

: I represent the defendant, Patricia Crawley, in the above captioned cases. The defendant
intends to defend these claims.

Very truly yours,
Philip A. Fabianc-

PAF/mah

ce: Gregg L. Morris, Esquire
 

de SE LIGENER LA We. LRed oon |

i. RL
“A PROFESSIONAL LAW CORPORATION ©:

4545 MURPHY CANYON ROAD, 3RD FLOOR SAN DIEGO, CALIFORNIA $2123,
ae TEL (858) 244-7609 OR (800) 832-7675 FAX (858) 836-0318 : "
. ce wor, pads a

a FA hit sree sav sce FETE meat ae ve. iom Ne re

B31 SU LASVEGAS.RVBIT *
EAS VAS Wy a . PORTLAND, OR 5732 SOUTHPONNTE, sure 303.

 

Pax! Gran op ASts FAX: (050) GOQStE eto . TEL GID Hr) TUT a
March 06, 2018 oo
SR0008 960014
PATRICIA CRAWLEY
# 1 734 MILL ST ‘
.. BRIDGEVILLE PA 15017-2517 - - ce ee une eure pn cee
-CurrestOwner; © | CACH, LLC (9250-21)

OP ee ae

Original Creditar: HSBC Consumer Lending (USA), Inc.
Account Number: XXXXXXXXXKS148

Our File Number: 17-114428

Account Balance: $3,600.26

Proposed Settlement: $2,160.16
“Deésr Patricia Crawley:

The purpose of this letter is to advise you of a settlement program that has been initiated by our clic
regarding your outstanding balance. The following is the settlement proposal:

For a limited time, our client has granted this office with the authority to make a settlement offer
SIXTY PERCENT (60%) of the account balance through April 20, 2018, The proposed settlement amount on tt
account is $2,160.16. The settlement program must be confirmed with our office prior to receipt of funds. Ples
cali our office to confirm arrangement. Upon receipt and clearing of funds, your account will be consider
Settled in Full and no more sums will be due and payable. In the event that litigation is pending or a judgment h
been entered, our office will perform all steps necessary to discontinue the matter or satisfy the judgment.

Please contact our office immediately at our tol! free number 800-832-7675 ext. 8200 to advise of yo
intentions. If you should have any further questions and/or comments, please do not hesitate to call and speak
one of our representatives.

“- . eee Cg nem note Se ee ae i ane ee # wee

Very Truly Yours,
LAW OFFICE OF PATENAUDE & FELIX

THIS COMMUNICATION IS FROM A DEBT COLLECTOR

This is an attempt to collect a debt, snd any information obtained will be used for that purpose.
Please fill in the stub below, detach the stub and return with your remitiance.

Se a a a NN ee

Client CACH, LLC Accourd Nurnhers XOXXXXKKXKS
Our File Number: 17-114

Remitter: Amount Enclosed: $0

PLEASE REMIT FAYMENT TO: 4545 MURPHY CANYON RD, 38D FL, SAN DIEGO Ca $2123
GR YOU CAN MAKE A PAYMENT ON OUR WEESITE AT WWW,PANDE.US
Y OF ALLEGHENY

 

 

si.Nox MOU-08-2-21 CACH
ime Honorable Maureen MeGraw-Desmat v. LLG
i 295 Millers Run Road Patricia Crawley

Briigeviia, PA 18047

me 412-221-3383

 

Mail oe cee ciate cee coe He cnetceaniennemmitsn cetnmeeoen ss GOGKOL Noz..MJ-05221-CV-0000037-2018 |
geville, PA 15017 Case Flies: 2/22/2018

dion Hearing has bean scheduled to be held on/at:

      
 

Pisce: Magisterial District Court 05-2-21, Bridgeville

   
     
 

 

  

 

 

& Tuesday, April 3, 2018
295 Millers Run Road
4000 AM Bridgevite, PA 16017
& 10 4122242353
FF:

hereby notified that the defendant named below has given notice of his/her intent to presents defense at the hearing
ove case.

ANT(S)
Tawiey

March 07, 2018 Veneer Hegiee

Data Magisterial District Judge Maurean MeGraw-Dasmet

 

 

YO7ROI8 t3e-03PM

 
COMBONWEALTH OF PENNSYLVANIA

 

 

 

 

 

 

 

 

~ NOTICE OF JUDGMENT/TRANSCRIP’
COUNTY OF ALLEGHENY :
1 CIVIL CASE
Mag. Dist No; MDJ-05-2-27 CACH, LLC
MDJ Name:  Honorabla Maurean McGraw-Desmat oy,
Address: 205 Millers Run Road Patricia Crawley
Bridgeville, PA 15017
Telephone: 412-224-3353
be eee es 734 Mill - . oe na ~~ Docket Not - MA-06221-CV-0000087-2018-
Bridgeville, PA 15017 | aa2t2o'
Disposition Details oo
‘Disposition Summary (:-Gross Complaint) } — ~
.RacketNe Pinintiff Dafendant Dinnoaition Risnosition D
M-05221-CV-0000037-2018 GCACH, LLC Patricia Crowlay Dismissed Without Prejudice Ga/osi2i
‘Comments:

 

ANY PARTY HAS THE RIGHT TO APPEAL WITHIN 30 DAYS AFTER THE ENTRY OF JUOGMENT GY FILING A NOTICE OF APPEAL Wit
THE PROTHONOTARY/CLERK OF COURT OF COMMON PLEAS, CIVIL DIVISION, YOU UST INCLUDE A COPY OF THIS NOTICE ¢
JUDGMENTITRANSCRIPT FORM WITH VOUR NOTICE OF APPEAL.

EXCEPT AS OTHERWISE PROVIDED IN THE RULES OF CIVi. PROCEDURE FOR MAGISTERIAL DISTRICT JUDGES, IF THE JUDGSIE!
HOLDER ELEGTS TO ENTER THE JUDGMENT IN THE COURT OF COMMON PLEAS, ALL FURTHER PROCESS MUST COME FROM Tr
COURT OF COMMON PLEAS AND NO FURTHER PROCESS MAY BE ISSUED BY THE MAGISTERIAL DISTRICT JUDGE.

UNLESS THE JUDGMENT IS ENTERED IN THE COURT OF COMMON PLEAS, ANYONE INTERESTED IN THE JUDGMENT MAY FILE
REQUEST FOR ENTRY OF SATISFACTION WITH THE MAGISTERIAL DISTRICT JUDGE IF THE JUDGMENT DEBTOR PAYS IN PULL, SETTLE
OR OTHERWISE COMPLIES WITH THE JUDGMENT,

 

 

I cartify that this is a rue and cormct copy of the record of the procaadings containing the judgment.

 

Date Magistertat District Judge

 

 

MDJS 315
Printact 0308/2018 10:82:41AM

 
Patricia Crawley

Participant List
Private(s)
F
ee een eee ee
Pittsburgh, PA 16219
Plalntifi{s)
CACH, LLC

68018, Cimarron Road, Suite 424-4
Las Vegas, NV 89113

Defendantis)

Paticla Crawley
7H Mill Street, #1
Bridgeville, PA 15017

Complainant's Attorney(s)

Gregg Lawrence Mortis, Esq
Patenaude 5 Felix APC
Southpointe Center

607 Corporate Dr Ste 205
Canonsburg, PA 15317

 

BMDIS 318
Printed: OG/05/2015 10:52:41AM

 
 

 

 

The information collected on this
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.
Cop:mencement of Action: - , uO .

Y}+-Complaint {J Writ of Summons

ee 3 (C] Petition.
‘|. LJ: Transfer from Another Jurisdiction:

  

form is used solely for court administration purposes. This form does not

C1] Notice of Appeal

[1 Declaration of Taking

 

r vets Name: -
 Patatera -

Cequlty

 

 

 

   

 

ZQm nO wm.

; _ Name of Plaintiff/Appellant’s Attomey: a

a O: Cheek here if you area Self-Represented
PUN eh Fe bean ds

(Pro Se) Litigant

  

 

- .. Are money damages requested? : Wives [J No

 

 

Dollar Amount Requested:
{Check one)

 

[1 ., within arbitration lir

Det. outside arbitration ii

 

thie Case:. Place an“X” to the left of the ONE casé category

 

 

you consider mos importan ye

‘waits GasActinsut Gl Yer” SCN

that most accurately describes ‘your ° -

PRIMARY CASE. If you are making more'than one type of claim, check the:one that

 

' | TORT (do not include Mass Tort)
F7]: Intentional...
“| £'}' Malicious Prosecution

‘| EF Motor-Vehicle.
| E] Nuisance
[2] Premises Liability _
[7] Product Liability (does not include
|

~ [EY Slander/Libel/ Defamation

Buyer Plaintiff.
[J Debt Collection: Credit Card
Debt Collection: Other

  
 

EJ Employment Dispute:
Disctimination
ea Emplo t Disput ; Other .

 

 

  

 

 

|MASS TORT .

ZOMnORe

CONTRACT (da not include Judgments)

  

CIVIL APPEALS
Administrative Agencies.
L} Board of Assessment
=| Board of Elections.
Dept. of Transportation
{] Zoning Board —
‘EJs eal: Other

    
 

Judicial Appeals
| MDJ - Landiord/Tenant
J MDJ + Money Judgment -

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ET Asbestos.
| Tobacco |
Toxic Tort - DES _
{al Toxic Tort - implant REAL PROPERTY | MISCELLANEOUS |
EI] Toxic Waste (J Ejectment ~ (J Common Law/Statutory Arbit
B C] Other: (2) Eminent Domain/Condemnation Declaratory Judgment
{-] Ground Rent Mandamus
Landlord/Tenant Dispute Non-Domestic Relations
Mortgage Foreclosure Restraining Order
PROFESSIONAL LIABLITY [] Partition Quo Warranta
C} Dental EC] Quiet Title CJ Replevin
[] Legat
Medical CJ Other: (1 Other:
Other Professional:
PaRCP. 205.5
